Citation Nr: 1756512	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure. 

2. Entitlement to service connection for foot fungus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was provided a hearing in September 2014, and a transcript of the hearing is of record.

The claims were brought before the Board in July 2015 and were remanded for further development. 


FINDINGS OF FACT

In an October 2017 statement, prior to the promulgation of a decision on the appeals, the Board received notification from the Veteran that he wished to withdraw all appeals on his behalf. 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).
							

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Increased Rating Claim 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

In this case, the Veteran withdrew in writing in October 2017, the issues on appeal, service connection for COPD, and service connection for foot fungus.  Due to the Veteran expressing his desire to withdraw his appeals before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the claims.  See 38 U.S.C. § 7105 (d)(5).  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for COPD is dismissed.

The appeal for entitlement to service connection for foot fungus is dismissed.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


